Citation Nr: 1756121	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  12-09 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for degenerative arthritis of the lumbar spine with intervertebral disc syndrome (IVDS) prior to April 29, 2014, and in excess of 40 percent therefrom, excepting the period from July 17, 2014 to November 1, 2014, during which a temporary total rating is assigned.
	
2. Entitlement to an evaluation in excess of 10 percent for lumbar radiculopathy of the right lower extremity.
	
3. Entitlement to an evaluation in excess of 10 percent for lumbar radiculopathy of the left lower extremity.
	
4. Entitlement to an evaluation in excess of 20 percent for left knee laxity.

5. Entitlement to an evaluation in excess of 10 percent for right knee laxity.
	
6. Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the left knee.

7. Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the right knee.

8. Entitlement to a total disability rating due to individual unemployability (TDIU) prior to September 21, 2015.


REPRESENTATION

Veteran represented by:	Larry Stokes


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from January 1979 to January 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina and Roanoke, Virginia.   Jurisdiction over these claims has been transferred to the Providence, Rhode Island RO.  

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.




FINDINGS OF FACT

1. Prior to April 29, 2014, the Veteran's lumbar spine disability was manifested by limitation of flexion to no worse than 40 degrees, with pain on testing.

2. From April 29, 2014, there has been no showing of ankylosis at any level of the Veteran's spine.

3. The Veteran's radiculopathy of the left lower extremity has been moderate in character, with symptoms including pain and numbness, for the entire period on appeal.

4. The Veteran's radiculopathy of the right lower extremity has been moderate in character, with symptoms including pain and numbness, for the entire period on appeal.

5. The Veteran's left knee disability has been manifested by pain.  There has been no showing of compensable loss of range of motion at any point during the current appeal period.

6. The Veteran's right knee disability has been manifested by pain.  There has been no showing of compensable loss of range of motion at any point during the current appeal period.

7. The Veteran's left knee disability has been manifested by no more than moderate instability, with no subluxation, throughout the appeal period.

8. The Veteran's right knee disability has been manifested by no more than slight instability, with no subluxation, throughout the appeal period.

9. Prior to September 21, 2015, the Veteran was not rendered incapable of securing and maintaining substantially gainful employment as a consequence of service-connected disability.
CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for service-connected thoracolumbar disability prior to April 29, 2014 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242-43 (2017).

2. The criteria for a rating in excess of 40 percent for service-connected thoracolumbar disability from April 29, 2014 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242-43 (2017).

3. The criteria for an evaluation of 20 percent under Diagnostic Code (DC) 8520, but no higher, for radiculopathy of the left lower extremity have been met for the entire appeal period.  38 U.S.C.A. § 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124a, DC 8520 (2017).

4. The criteria for an evaluation of 20 percent under Diagnostic Code (DC) 8520, but no higher, for radiculopathy of the right lower extremity have been met for the entire appeal period.  38 U.S.C.A. § 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124a, DC 8520 (2017).

5. The criteria for a rating in excess of 10 percent for degenerative joint disease of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5010, 5260, 5261 (2017).

6. The criteria for a rating in excess of 10 percent for degenerative joint disease of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5010, 5260, 5261 (2017).

7. The criteria for a rating in excess of 20 percent for left knee laxity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DCs) 5257 (2017).

8. The criteria for a rating in excess of 10 percent for right knee laxity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DCs) 5257 (2017).

9. Prior to September 21, 2015, criteria for the assignment of a total disability rating based on individual unemployability were not met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim.  Vasquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  VA has sent the Veteran letters throughout the appeal period which set out the type of evidence needed to substantiate the claim.   

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran has undergone VA examinations in connection with his claims.  The Board finds the examinations adequate, the include a review of the medical file, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.  

Entitlement to an evaluation in excess of 20 percent for a lumbar spine disability prior to April 29, 2014, and in excess of 40 percent therefrom, excepting the period from July 17, 2014 to November 1, 2014, during which a temporary total rating is assigned

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

A rating granted following an initial award of service connection may be "staged," that is, comprised of successive ratings reflecting variations in the disability's severity since the date of service connection.  Separate ratings can be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999).

Back disabilities are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), specified in 38 C.F.R. § 4.71a.  If there is intervertebral disc disease, the rating criteria specified in the Formula for Rating Intervertebral Disk Syndrome Based on Incapacitating Episodes may be applicable.  In this case, the Veteran's back disability has been evaluated under Diagnostic Code (DC) 5242, for degenerative arthritis of the spine.  

The General Rating Formula provides for a 10 percent evaluation when back disability results in forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour. 

Back disability warrants a 20 percent rating where there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis. 

A 40 percent evaluation is warranted for favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees or less.  The only criterion which warrants an evaluation in excess of 40 percent for limitation of motion of the thoracolumbar spine is where there is unfavorable ankylosis of the thoracic spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankyloses of the entire spine warrants a 100 percent rating. 

The General Formula directs that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  

The Rating Schedule allows evaluation of intervertebral disc syndrome (IVDS) based on incapacitating episodes.  38 C.F.R. § 4.71a, DC 5243.  An incapacitating episode is a period of acute signs and symptoms that requires bed rest and treatment by a physician.  38 C.F.R. § 4.71a, Note (1).  As the record does not reflect any episodes of prescribed bed rest and treatment having a total duration of at least two weeks during any twelve month period within the current appeal period, an evaluation higher than 10 percent is unavailable under the formula for rating IVDS based on incapacitating episodes, and will not be discussed further.

A back disability is, as noted above, rated on limitation of motion, or may be rated based on subjective complaints of pain, if there is objective confirmation of arthritis on radiologic examination.  DCs 5003, 5010.  A 10 percent evaluation is the maximum schedular evaluation available for arthritis of one joint or group of joints under DCs 5003 or 5010, so application of these DCs would not result in a more favorable evaluation for the Veteran. 

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume §§ 4.40 and 4.45.  The rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran is in receipt of a 20 percent disability rating for the low back for the period prior to April 29, 2014.  The Veteran's back pain is longstanding; notes from a December 2004 General Medical Examination show complaints of back pain consistently of 6/10 intensity, but indicate the condition had not yet risen to such a level of severity as to affect employment.  Turning to the current appeal period, the Veteran's treatment records and pain complaints are consistent with the various VA examinations conducted in support of the Veteran's claim. 

The first such examination was conducted in April 2009.  Range of motion testing revealed forward flexion to 40 degrees, extension to 10 degrees, R lateral flexion to 15 degrees, left lateral flexion to 20 degrees, right rotation to 15 degrees, and left rotation to 20 degrees, with reported pain, fatigue, and weakness on use.  

A second VA lumbar examination was conducted in July 2010.  Forward flexion had increased to 60 degrees, extension to 20 degrees, right and left lateral flexion to 20 degrees, and right and left rotation to 20 degrees.  There remained complaints of pain, weakness, and fatigue on use.  

By the following year, at a July 2011 VA examination, range of motion was better still, the Veteran demonstrating forward flexion to 80 degrees, extension to 30, right and left lateral flexion to 20, and right and left rotation to 15 degrees.  However, pain was reported before the end ranges of motion for flexion, the Veteran reporting pain at 40 degrees.  A September 2011 statement submitted by the Veteran's wife confirmed his consistent statements with respect to back pain, adding that his constant back pain required daily soaks in salt of Epsom.  

The Veteran's back pain continued, and the evidence shows he underwent lumbar surgery in July 2014.  In reviewing the evidence of record concerning the earlier portion of the appeal period, the Board observes the Veteran has never demonstrated forward flexion of the spine of less than 30 degrees.  Rather, range of motion was consistently far greater.  Assignment of a higher rating during this period is not appropriate.  The Veteran's demonstrated range of motion was generally at the outer bounds of what is contemplated for a 20 percent rating, and the most recent examination of record showed range of motion limitation commensurate with only a 10 percent rating.  Although the Veteran complained of pain on flexion prior to the end range of motion, even a limitation to 40 degrees of flexion, at which point the Veteran lodged the complaint, would warrant only a 20 percent rating.  As such, the Board does not find a higher rating for the earlier portion of the appeal period warranted.

From April 29, 2014, the Veteran is in receipt of a 40 percent disability rating for the low back, excepting a period in 2014 during which a temporary total rating is assigned.  The Board notes that a 40 percent rating is the highest available for a low back disability absent a showing of ankylosis at some level of the spine.  There has been no such showing in this case.  

Moreover, testing conducted at the Veteran's January 2017 VA examination showed forward flexion to 60 degrees, extension to 10 degrees, right and left lateral flexion to 30 degrees, and right and left rotation to 30 degrees, with no additional loss of range of motion after three repetitions of testing.  There were complaints of pain on range of motion testing, but there was no evidence of pain with weight bearing, no guarding or spasm, and no muscle atrophy.  Based on testing, the examiner concluded there would be no expected additional loss of function with repeated use over time or during "flare-ups."  The Board observes that the range of motion demonstrated at this examination is well beyond that contemplated by even the 40 percent rating of which the Veteran is already in receipt.  Hence, although the Veteran continued to complain of pain on movement, the 40 percent rating adequately compensates him for his symptomatology for this period, even when considering Deluca.  Further, since the 40 percent rating is the highest rating available for limitation of motion and all higher ratings require ankylosis, the provisions governing functional loss are not applicable. Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997) (The provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis).

In sum, the preponderance of the evidence is against a higher evaluation for either period at issue.  There is no reasonable doubt to be resolved in the Veteran's favor.

Lumbar radiculopathy of the lower extremities

For diseases of the peripheral nerves, disability ratings are based on whether there is complete or incomplete paralysis of the particular nerve.  The term "incomplete paralysis," indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury and the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

Complete paralysis of the sciatic nerve is evidenced by the foot dangled and dropped, no active movement possible of muscles below the knee, and flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.  Neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.

Under Diagnostic Codes 8520, for incomplete paralysis, and 8620, for neuritis, a 10 percent disability rating is assigned for mild incomplete paralysis.  If the condition is considered "moderate," a 20 percent disability rating is provided.  If the condition is considered "moderately severe," a 40 percent disability rating is provided, and a 60 percent rating is warranted for conditions considered "severe, with marked muscular atrophy."  The Board observes that the words "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence.  38 C.F.R. § 4.6.

It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Veteran's lumbar radiculopathy of the right and left lower extremities are currently rated as 10 percent disabling for each limb, which ratings correspond with an assessment of mild incomplete paralysis.

July 2010 VA treatment notes reflect complaints of radicular pain affecting both legs, the Veteran reporting an intensity of 8/10 on the left side, and 4/10 on the right. 

A February 2012 statement submitted by the Veteran's private provider indicates consistent complaints of pain radiating down both legs, as well as positive straight leg raise testing.  Neurological testing conducted at the Veteran's July 2011 VA examination confirmed sensory deficits of the right and left lateral leg and foot, most likely affecting the sciatic nerve.  The Veteran complained of numbness and pain in both lower extremities, worsened by physical activity and alleviated by rest.  

These examination results are accompanied by the aforementioned statement submitted by the Veteran's wife, confirming his consistent reporting of pain and daily need for baths to relieve his pain.  Given the Veteran's, and his wife's, consistent and credible statements regarding his radicular pain, the Board finds an increased rating of 20 percent for "moderate" symptoms appropriate in this case, particularly in light of the supporting objective evidence developed at the July 2011 VA examination.  

However, the record gives no basis for a higher evaluation.  No treating or examining provider has ever characterized the Veteran's radicular symptoms as "severe," and there is no significant evidence of more than moderate impact on the Veteran's activities.  There is no evidence, and there have been no contentions, of loss of position sense, nor of total paralysis of either leg or foot.  As such, the Board finds that the Veteran's bilateral lower extremity radiculopathy has most nearly approximated a moderate level of incomplete paralysis, or a 20 percent evaluation, for each lower extremity.

In so finding, the Board has given consideration to the Veteran's, and his wife's statements, and found them credible and consistent with the evidentiary record.  In particular, his symptoms of pain and numbness have been considered in finding moderate incomplete paralysis of the sciatic nerve.  To the extent the Veteran contends his lower extremity radiculopathy is more severe in degree, the Board places greater probative weight on the clinical findings of the trained professionals who have greater expertise in measuring motor, sensory and reflex abnormality.  There is no further doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).

Degenerative Joint Disease of the Bilateral Knees

Disorders of the knee may also be rated based on limitation of motion under DCs 5260 and 5261.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  In this regard, a normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  A limitation of leg flexion allows for a 10 percent evaluation when it is limited to 45 degrees and a 20 percent evaluation when it is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  A limitation of leg extension is assigned a 10 percent evaluation when it is limited to 10 degrees and a 20 percent evaluation when it is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Separate ratings for knee disabilities may be assigned for disability of the same joint, if none of the symptomatology on which each rating is based is duplicative or overlapping.  See VAOPGCPREC 9-04 (2004); 69 Fed. Reg. 59,990 (2004); 38 C.F.R. § 4.14.  

Under Diagnostic Code 5259, a 10 percent rating can be assigned for symptomatic removal of semilunar cartilage.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5258, a 20 percent evaluation can be assigned for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  Id.  Recurrent subluxation or lateral instability can be rated as slight (10 percent), moderate (20 percent), or severe (30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The Veteran is in receipt of separate ratings under Diagnostic Code 5257; these are discussed below.

Evaluations for knee impairment can also be assigned based on ankylosis or genu recurvatum, but as the Veteran has not at any time been found to have ankylosis or genu recurvatum, these diagnostic codes are not applicable and will not be further discussed.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5263 (2017).
	
The Veteran is currently in receipt of a 10 percent disability rating for each knee.  His documented knee problems are longstanding.  Notes predating the appeal period, from a December 2004 General Medical Examination, show complaints of constant knee soreness, stiffness, and tenderness, exacerbated by activity.  At an April 2009 VA examination, the Veteran demonstrated left knee flexion to 100 degrees, and extension to 0 degrees, with pain on movement.  Right knee flexion was to 105 degrees, with extension to 0 degrees.  The examiner indicated that, based on testing, pain, fatigue, weakness, lack of endurance, and incoordination would be expected to confer a major functional impact bilaterally.  

A second knee examination was conducted in July 2010.  Left knee flexion was to 100 degrees, with extension to 10 degrees; right knee flexion was to 130 degrees, with extension to 5 degrees.  There was additional pain and weakness on use bilaterally.  
Testing conducted a year later, in July 2011, shows a degree of loss of range of motion.  Left and right knee flexion and extension were to 80 degrees and 0 degrees, respectively, with pain noted at the end ranges of motion.  In contrast, range of motion was noted to be normal bilaterally at a February 2012 VA examination, and there was no evidence of painful motion, no reports of flare-ups, and no loss of range of motion over three repetitions of testing.  These findings led the examiner to conclude the Veteran's knee disability would confer no impact on his ability to work.

However, VA treatment notes from October 2012 show ongoing complaints of knee pain.  The Veteran has maintained he has been continuously beset by knee pain throughout the appeal period.  

A final VA knee examination, conducted in January 2017, revealed right and left knee flexion to 130 degrees, and extension to 0 degrees, with a degree of pain noted on testing.  However, the examiner concluding that range of motion limitation did not contribute to functional loss.  There was no additional loss of range after three repetitions of testing.  There was no pain with weight bearing.  There were no reported flare-ups.  Based on testing, the examiner opined there would be no expected additional functional limitation with repeated use over time, and characterized the Veteran's overall functional limitation as "mild."  

In reviewing the evidence of record, the Board notes that at no time during the appeal period has the Veteran demonstrated a compensable degree of limitation in knee range of motion in either knee.  His current 10 percent ratings have been awarded based on painful motion.  A 20 percent rating under DC 5003 is inappropriate, as there has never been any showing of altogether incapacitating exacerbations; for instance, the record does not show emergency room visits due to debilitating knee pain, or protracted periods of incapacity.  Rather, it shows consistent complaints of knee pain, which symptom is already contemplated in the 10 percent rating assigned.  Application of DCs 5260 or 5261 are likewise to no avail, even in contemplation of the functional loss the Veteran experiences due to pain and other subjective symptoms.  DeLuca, 8 Vet. App. 202.  Again, there has been no demonstrated limitation of range of motion to a compensable degree.  While the Board finds the 10 percent rating already assigned is appropriate based on functional loss under Deluca, there is no basis in the record for a higher rating.  Additional compensation for functional loss under sections 4.40, 4.45, and 4.59 is not warranted.  As discussed below, the Veteran's demonstrated knee laxity has been separately compensated under Diagnostic Code 5257.

Additionally, the record contains no indication of a meniscal condition, thus, Diagnostic Codes 5258 and 5259 are inapplicable. 

The Board has considered the statements of the Veteran as to the severity of his knee disabilities.  He is competent to report symptoms he is able to observe through use of the senses.  However, in evaluating a claim for an increased schedular disability rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  While the Veteran is competent to report symptoms including pain and functional limitation, the training and experience of medical personnel makes the medical findings found in the various VA examination reports, and particularly those associated with the January 2017 VA examination, more probative as to the extent of disability. 

In sum, the Board finds that entitlement to an evaluation in excess of 10 percent for degenerative joint disease of either knee is not warranted.

Left Knee Laxity

The Veteran's knee laxity has been evaluated under Diagnostic Code 5257.  Under that code, recurrent subluxation or lateral instability can be rated as slight (10 percent), moderate (20 percent), or severe (30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5257.

At a July 2010 VA knee examination, the Veteran demonstrated left knee instability, characterized by the examiner as "slight," with no subluxation.  Tandem gait was normal, the Veteran's walking was steady, and no assistive device was needed.  The examiner listed instability among the limitations affecting the Veteran's left knee.  

A subsequent knee examination was conducted in July 2011.  Stability testing could not be completed at that examination, the examiner indicating the Veteran's poor demonstrated range of motion rendered stability testing unsafe.  A February 2012 VA knee examination did not note instability, but concluded that based on testing and observation, the Veteran's knee condition would confer no functional impact on the ability to work.  

October 2012 VA treatment notes show "inflammatory effusion" into the left knee, but add the Veteran "was totally asymptomatic until today."  

A final VA knee examination was conducted in January 2017.  The examiner explicitly indicated there was no instability in either knee, with only mild functional limitations bilaterally.  

In reviewing this evidence, the Board notes that the Veteran's left knee instability has never been characterized as "severe" by any treating or examining provider.  Moreover, the most recent evidence of record, from the January 2017 VA knee examination, shows the Veteran has no left knee instability whatever.  Nor is there any history of subluxation.  Consequently, the Board does not find any justification in the record to support a higher rating.  As such, the claim for increase under Diagnostic Code 5257 must be denied.

Right Knee Laxity

With regard to right knee laxity, the aforementioned July 2010 VA knee examination revealed only "slight" instability of the right knee, with no subluxation.  As noted previously, gait was normal and steady.

At the July 2011 knee examination, no stability testing was conducted.  The February 2012 VA knee examiner noted right knee instability, but opined that it did not rise to such a level as to confer any functional impact on ability to work.
At the Veteran's January 2017 VA knee examination, there was, as noted above, no instability in either knee.  

In sum, the Veteran's right knee instability has never been characterized as "severe" by any treating or examining provider.  Moreover, the most recent evidence of record, from the January 2017 VA knee examination, shows the Veteran has no right knee instability whatever.  There is no history of subluxation.  Consequently, the Board does not find any justification in the record to support a higher rating.  As such, the claim for increase under Diagnostic Code 5257 must be denied.

Entitlement to a total disability rating due to individual unemployability (TDIU) prior to September 21, 2015.

The Veteran is in receipt of a total disability rating from September 21, 2015, but contends that he is entitled to the same prior to that date.  VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2016).

The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed under 38 C.F.R. § 4.16(b).  Individual unemployability must be determined without regard to any non-service connected disabilities or a Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2016); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a Veteran's favor. 38 C.F.R. § 4.3 (2016).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (Dec. 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09), defines the term as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."

Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a Veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether his or her service-connected disabilities alone are of sufficient severity to produce unemployability. The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

The Veteran is service-connected for the above discussed disabilities, as well as obstructive sleep apnea, residuals of bilateral ankle injuries, degenerative joint disease of the left shoulder, and scarring to the eyelid and forearm.  The above-described schedular requirements are satisfied as of March 9, 2009.  

The Veteran completed four years of college, and has worked as a "fuel specialist," and most recently as a postal employee.  Although in documentary submissions made in support of his various claims, the Veteran has indicated increasing difficulty performing at work, the record reflects that he was been consistently employed on a full-time or nearly full-time basis until at least October 2014.  A private provider's note from October 2014 indicates that the Veteran, in the wake of surgery, was permitted to "return to work on October 21, 2014."  

VA furnished the Veteran with a VA Form 21-9840 in February 2017, in order to glean additional information about when, if ever, the Veteran left the workforce.  That form has gone unreturned.  There is no other evidence in the record suggesting the Veteran stopped working before September 2015, and, as noted above, the evidence demonstrates he was working within a year of that date.

Critically, no treating or examining provider has offered an opinion that the Veteran was unemployable on an indefinite basis for any period prior to September 2015, and the Veteran's own statements, while indicative of difficulty performing job duties, do not suggest he was altogether incapable of securing and maintaining gainful employment.  On the contrary, his January 2012 application for individual unemployability reads, "I can still work, but not at the post office, where I am on my feet 9 hours a day."  A finding of individual unemployability requires a showing of outright inability to secure or maintain gainful employment, not merely inability to perform the tasks of a given occupation.  Moreover, the record suggests the Veteran remained capable of employment as a postal worker for at least two-and-a-half years after the application was filed.

The Board does not doubt that the Veteran's service-connected disabilities have caused him significant difficulties throughout the current appeal period, and have had an effect on his employability.  However, the Board finds that the weight of the evidence does not support the Veteran's contention that his service-connected disabilities were of such severity as to preclude his participation in any form of substantially gainful employment prior to September 2015.  Thus, the Board finds that the evidence does not demonstrate that the Veteran was unemployable due to his service-connected disabilities during that portion of the appeal period.





ORDER

Entitlement to an evaluation in excess of 20 percent for a lumbar spine disability prior to April 29, 2014 is denied.

Entitlement to an evaluation in excess of 40 percent for a lumbar spine disability from April 29, 2014 is denied.

Entitlement to an evaluation of 20 percent for lumbar radiculopathy of the left lower extremity is granted.

Entitlement to an evaluation of 20 percent for lumbar radiculopathy of the right lower extremity is granted.

Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the left knee is denied.

Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the right knee is denied.

Entitlement to an evaluation in excess of 20 percent for left knee laxity is denied.

Entitlement to an evaluation in excess of 10 percent for right knee laxity is denied.

Entitlement to a TDIU prior to September 21, 2015 is denied.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


